ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77Q1(e) Exhibit A AMENDMENT TO SUBADVISORY AGREEMENT Declaration Management & Research LLC AMENDMENT made as of this 1st day of July, 2011 to the Subadvisory Agreement (the “Agreement”) dated October 17, 2005, as amended, between John Hancock Investment Management Services, LLC, a Delaware limited liability company (the “Adviser”), and Declaration Management & Research LLC, a Delaware limited liability company (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1.
